DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Arguments

Applicant’s response from 5/2/2022 is acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments, modified rejections have been made below, which now render Applicant’s arguments moot.
The following additional response is made herein.  Applicant’s specifically claimed vegetable oils were already addressed in a prima facie case of obviousness, since they were previously introduced in dependent claims.  Applicant has continually largely restated arguments, previously addressed, without presenting any unexpected results over the prior art of record.  Nonetheless, the additional reference of Naidu is introduced into the rejection as cumulative art, which further renders Applicant’s arguments moot.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (US 2,359,413, of record), and further in view of Acosta et al. (US 5,550,146, of record), US 20130071372 to Naidu et al. (“Naidu”), and Schmidt et al., Bioresource Technology, 123 (2012) 36-41 (“Schmidt”).
Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate [p.3, col. 1, ln 1-25]. The ascorbic acid and other acids are best added after mix A and mix 3 are combined. In this way, the ascorbic acid is subjected to a minimum of oxidation [p.3, col. 2, ln 26-34].  Per Applicant’s claims as amended, the composition is in the area of foodstuffs and supplementing the nutrition of animals.  (col. 1, ll. 16-28).
In regards to the limitations wherein the mixture is absorbed into and/or adsorbed onto the bran. Freedman taught a vitamin mineral composition that contains all of the instantly claimed components, with a different vegetable oil, and thus it would have been expected to that the mixture of is absorbed into and/or adsorbed onto the bran. In regards to the limitation wherein the lipid does not originate from the bran, Freedman taught that the wheat germ oil is not derived from the bran.
Freedman teaches the addition of a lipid in all of its Examples I-IV, i.e. wheat germ oil, but does not explicitly teach palm oil, or sunflower oil.  Freedman also does not explicitly teach retinyl palmitate (vitamin A), the mixture to bran is from about 1:200 to about 1:1 [claim 5], wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% [claim 6], wherein the composition further comprises an antioxidant and emulsifier [claims 7-8] and wherein the ratio of the amount of lipid-soluble  vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 [claim 9].
Acosta et al. teaches generic powder base rich in fats, carbohydrates, vitamins and minerals and trace elements which can be readily admixed with specific amino acids to yield several different therapeutic products for use in the nutritional support of various inherited metabolic diseases [col. 1, ln 10-17].  Acosta et al. specifically teaches that its oil mixture comprises palm oil, and that an oil soluble vitamin in its oil mixture is Vitamin A palmitate (aka retinyl palmitate).  (Table 1 below)
An example of the exact mass of each components used in the production of 1000 lbs of a final dry Premix Base according to a preferred embodiment is presented in Table 1 [col. 16, ln 51-55, table 1].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	As cumulative art, Naidu discloses a food or drink composition comprising tocotrienol from a natural sources, a metalloprotein, and a non-protein metal chelator, wherein the natural source is wheat germ, rice bran (powder), or palm oil, and further comprising other vitamins, such as Vitamin A. (claims 1, 3, 4, 9, 11).
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare a food product or nutritional supplement comprising a mixture of bran and a lipid-soluble vitamin together with a vegetable oil, wherein the vegetable oil is palm oil, based on the combined disclosure of Freedman and Acosta et al., and or Naidu, with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because the composition of Freedman comprises a vegetable oil, and an alternative vitamin composition of Acosta et al. employs other alternative vegetable oils, to include palm oil.  Further motivation to do so is found in Naidu, which discloses that indeed such food compositions have already been made wherein Applicant’s specifically claimed vegetable oils are combined with rice brain and a lipid soluble vitamin.  It would have been obvious to one of skill in the art to therefore substitute one oil for another one, when both are known for use in identical compositions.
It is obvious to those skilled in the art, that the exact mass of each component given above in Table 1, can be varied slightly depending on the specifications of the starting materials used in the production of this material. However, such variation in the composition of the Premix Base is restricted and limited within each class of compounds (i.e. minerals, Examples of the range of nutrients, vitamins, carnitine and taurine) values determined during manufacturing trials are indicated below in Table 2 [col. 17, ln 50-60].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[col. 18, table 2].

	Since Freedman teaches the same bran as claimed by Applicant, rice bran, it will comprise the same amount of phytic acid as in Applicant’s claim 18.	
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to include an antioxidant and emulsifier in the compositions of Freedman because Freedman taught vitamin compositions that include antioxidants and Acosta et al. taught vitamin compositions that include both antioxidant and emulsifiers. Motivation to include retinyl palmitate into the composition of Freedman would have resulted from the fact that Freedman taught vitamin compositions that contain a vitamin A concentrate and Acosta et al. taught vitamin compositions that include retinyl palmitate, palm oil, antioxidant and an emulsifier. Thus, since both compositions are formulated with vitamin A it would have been obvious to exchange one type of vitamin A for another since both compound have vitamin A activity. 
In regards to the limitation wherein the mixture to bran is from about 1:200 to about 1:1 as recited in claim 5. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. The skilled artisan would have been motivated to include the instantly claimed ratio because Freedman taught a vitamin and mineral compositions that includes a ratio wherein the vitamin and lipid are present in a lower amount than bran (108.83 g to 115.5 g). Thus, Freedman provides motivation and instruction to arrive at the instantly claimed ratios of mixture to bran given that the composition follow similar ratio trends. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) See MPEP § 2144.05 (I).
In regards to the limitation wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% as recited in claim 6. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. The skilled artisan would have found motivation to include the instantly claimed amounts of lipid-soluble vitamin in the lipid because Freedman taught a composition comprising 0.014%wt. Motivation to adjust the amount of vitamin A would have been within the purview of the skilled artisan since it is a vitamin A and the amounts to be used in pharmaceutical formulation are is well-known and considered to be safe for human or animal use. In addition, the claims use the term “about”, which is interpreted in the art as having ±1-5% degrees of freedom. Given the ordinary definition of the term about the amounts disclosed by Freedman render obvious the instantly claimed amounts of vitamin A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05(II).
In regards to the limitation wherein the ratio of the amount of lipid-soluble vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 as recited in claim 9. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. Freedman a vitamin compositions that contains all of the components instantly claimed, thus, it would have expected that the stability properties and the amount of lipid-soluble vitamin as claimed in claim 9. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP § 2112.01 (II). 
Applicant’s claim 23 recites that the brain is powdered with a particle size from about 15 m to about 1000 m.  Freedman does not specifically disclose the particle size of its brain.
Schmidt disclose that rice bran particle size in food formulations is 0.18-0.39 mm, i.e. 180 m to 390 m, which discloses a range within Applicant’s claimed range.  The skilled artisan would further know such particle size to be in the form of powder.
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Freedman in view of Acosta et al. and Schmidt, in order to use bran particle size of from about 15 m to about 1000 m.  Motivation to do so is found in view of Schmidt, which discloses that rice bran particle size in food formulations is 180 m to 390 m.
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Freedman in view of Acosta et al., Naidu and Schmidt, and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627